DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/27/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/17/2022 The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Status of the Claims
In the amendment dated 09/27/2022, claims 1, 5-8, and 12-29 are pending.
Response to Amendment
The amendment to the claims filed on 09/27/2022 does not comply with the requirements of 37 CFR 1.121(c) because failure to provide a marked up version of the amended claim 1.
claim 1, lines 19-22, recites the limitation “a pair of o-rings including a first o-ring in direct contact with a top surface of the actuator and a second o-ring in direct contact with, the first o-ring and the second o-ring arranged opposite each other to hold, the actuator, and the vibratable element together by pressure”. 
This limitation is amended compared to the 04/25/2022 claim, which is:
“a pair of o-rings including a first o-ring in direct contact with a top surface of the actuator and a second o-ring in direct contact with second side of the washer, the first o-ring and the second o-ring arranged opposite each other to hold the washer, the actuator, and the vibratable element together by pressure”. The 09/27/2022 claim does not show the text of delete matter(s) in the limitation.
  Amendments to the claims filed on or after July 30, 2003 must comply with 37 CFR 1.121(c) which states:
		(2) When claim text with markings is required. All claims being currently amended in an amendment paper shall be presented in the claim listing, indicate a status of “currently amended,” and be submitted with markings to indicate the changes that have been made relative to the immediate prior version of the claims. The text of any added subject matter must be shown by underlining the added text. The text of any deleted matter must be shown by strike-through except that double brackets placed before and after the deleted characters may be used to show deletion of five or fewer consecutive characters. The text of any deleted subject matter must be shown by being placed within double brackets if strike-through cannot be easily perceived. Only claims having the status of “currently amended,” or “withdrawn” if also being amended, shall include markings. If a withdrawn claim is currently amended, its status in the claim listing may be identified as “withdrawn—currently amended.”

Appropriate correction is required.
	
Claim Objections
Claims 1, 5-8, 12-13, 17-21, 27-29 is objected to because of the following informalities:  
Claim 1, lines 20-22, the limitation “the first o-ring and the second o-ring arranged opposite each other to hold, the actuator, and the vibratable element together by pressure”. The commas should be removed. The limitation should be “the first o-ring and the second o-ring arranged opposite each other to hold the actuator and the vibratable element together by pressure”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 5-8, 12-13, 19-21, 27-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites: “a pair of o-rings including a first o-ring in direct contact with a top surface of the actuator and a second o-ring in direct contact with,”. This limitation is unclear which element which the second o-ring in direct contact with. For examination purposes, this limitation is interpreted as the old claim 1 file on 04/25/2022: “a pair of o-rings including a first o-ring in direct contact with a top surface of the actuator and a second o-ring in direct contact with second side of the washer”.

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 5-8, 12, 14-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan (US 20120111970 A1) in view of Ivri (US2006/0255174A1), hereinafter Ivri’174, in view of Sasaki (US20140151461A1), and further in view of Ivri (US 2009/0134235 A1), hereinafter Ivri’235
Regarding claim 1, Hogan discloses 
 An aerosol-generating system (aerosol generator 100, see abstract and figs.4-6) comprising: 
a liquid-storage portion (see liquid storage portion in annotated fig.4 below) including, 

    PNG
    media_image1.png
    478
    733
    media_image1.png
    Greyscale

Annotated fig.4 of Hogan
a housing (housing 29, see fig.4) configured to store a liquid aerosol-forming substrate (see para.0063: “Aerosolised liquid is generated at the second or lower surface of the aperture plate 1 by ejecting droplets of liquid upon activation of the piezo 2”. Thus, the housing 29 stores the liquid aerosol-forming substrate); 
a washer (washer 3, see figs.3-4); 
a vibratable element (aperture plate 1, see figs.3-4) directly coupled to a first side of the washer (upper side of the washer 3, see fig.4) with an adhesive (braze ring 4, see fig.3. See para.0084: “As the aperture plate 1 is attached to the support washer 3 by a thermal means such as by brazing”), the vibratable element (aperture plate 1) including,
 a plurality of passages (apertures) through which 

an actuator (piezo 2, see figs.3-4) configured to vibrate the vibratable element (aperture plate 1) and generate an aerosol (see para.0063: “. Aerosolised liquid is generated at the second or lower surface of the aperture plate 1 by ejecting droplets of liquid upon activation of the piezo 2”), 

 the actuator (piezo 2) being directly coupled to the first side of the washer (upper side of the washer 3) with an adhesive (conductive adhesive 20, see fig.4), the actuator (piezo 2) being a circular annular disc (see fig.3) having an inner disc diameter (inner diameter of the piezo 2, see fig.3), the inner disc diameter of the circular annular disc (inner diameter of the piezo 2) circumscribes the vibratable element (aperture plate 1, see fig.4);  
a pair of o-rings (O-rings 25 and 28, see figs.3-4) including a first o-ring (o-ring 28) in direct contact with a top surface of the actuator (top surface of the piezo 2, see annotated fig.4 below) and a second o-ring (o-ring 25) in direct contact with (o-ring 25 in direct contact the lower side of the washer 3, see fig.4).

    PNG
    media_image2.png
    548
    798
    media_image2.png
    Greyscale

Annotated fig.4 of Hogan

 the first o-ring (O-ring 28) and the second o-ring (O-ring 25) arranged opposite each other to hold, the actuator (piezo 2), and the vibratable element (aperture plate 1) together by pressure (see fig. 4. Notes: for this limitation “the first o-ring and the second o-ring arranged opposite each other to hold, the actuator, and the vibratable element together by pressure”, in the current application, figure 3 and para.0129, the first and second o-rings 411 are not directly contact with the piezoelectric element 402 and the vibratable element 401 in order to “hold” them. By holding the piezoelectric element 402 and the washer 410 together, wherein the washer 410 supports the vibratable element 401, the first and second o-rings 411 of the current application hold the piezoelectric element 402 and the vibratable element 401 together. Similarly, in Hogan, fig.4, the O-rings 25 and 28 arranged opposite each other to hold the piezo 2 and the washer 3 together by pressure, wherein the washer 3 supports the aperture plate 1; thus, the O-rings 25 and 28 of Hogan hold the piezo 2 and the aperture plate 1 together by pressure); 

a control system including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top to supply energy for the aperture plate 1),	

Hogan does not explicitly disclose
heated liquid aerosol- forming substrate;
the inlet of each of the plurality of passages having a larger diameter than the outlet of each of the plurality of passages; 
the vibratable element being planar;
a piercing element extending from an inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion and guide the liquid aerosol-forming substrate from the liquid-storage portion to the vibratable element;
the vibratable element forming a resistive heating element in response to receiving power from the power source and heating the liquid aerosol-forming substrate.  
However, Ivri’174 discloses an aerosolization device 10, comprising:
a plurality of passages (see passages 21 on aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030) through which heated liquid aerosol- forming substrate passes (see para.0038 and 0041: “Heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”),
the inlet of each of the plurality of passages (see inlet in annotated fig.8 below) having a larger diameter than the outlet of each of the plurality of passages (see outlet in annotated fig.8 below. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface”);

    PNG
    media_image3.png
    608
    692
    media_image3.png
    Greyscale

Annotated figure 8 of Ivri’174

the vibratable element (combination of the cup-shaped member 18 and aperture plate 20, see fig.5) forming a resistive heating element (both of the cup-shaped member 18 and aperture plate 20 energized by the electrical source and controller 104, and get heated up by their vibrations. In addition, electrical resistance heater 120, which is incorporated into the cup shaped member 18, is capable to heat up the liquid, see para.0041) in response to receiving power from the power source and heating the liquid aerosol-forming substrate (see para.0041, “heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Hogan’s aperture plate (“vibratable element”) to include the teachings and structures as taught by Ivri’174 such that the vibratable element forming a resistive heating element in response to receiving power from the power source and heating the liquid aerosol-forming substrate (point e above) so the liquid aerosol- forming substrate is heated when passes through the plurality of passages (point a above); and the inlet of each of the plurality of passages having a larger diameter than the outlet of each of the plurality of passage (point b above).  Forming the resistive heating element allows to “to vaporize or burn off excess unaerosolized liquid on the aperture plate” (See para.0041 of Ivri’174). In addition, the tapered apertures allow to “produce small liquid droplets” (See para.0004 of Ivri’174).
In addition, Sasaki discloses an ultrasonic atomizing unit, comprising:
the vibratable element (vibrating plate 12, see figs.1-3) being planar (para.0059 recites: “the vibrating plate 12 may be a flat plate type vibrating plate that has no convex portion and no concave portion at a central part thereof”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the vibratable element (in the combo of Hogan and Ivri’174) to include the vibratable element being planar (point c) as taught by Sasaki. By having the flat surface, the modification allows the surface of vibratable element to position closer to the liquid container. Thus, the vibratable element connects the liquid container easily. In addition, At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the vibratable element being planar because Applicant has not disclosed that the vibratable element being planar provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either Hogan’s shape or the claimed shape because both shapes perform the same function of ejecting the fluid. Therefore, it would have been an obvious matter of design choice to modify Hogan’s vibratable element to obtain the invention as specified in the claim.
Furthermore, Ivri’235 discloses a vibration system, including:
a piercing element (tubular member 906, see fig.8)  extending from an inlet side of the vibratable element (aperture plate, see para.0062) to the liquid-storage portion (vial 902, see fig.8), the piercing element (tubular member 906) configured to pierce the liquid-storage portion (see claim 9: “the tubular member includes a sharpened end adapted to extract liquid from a vial of liquid by piercing a membrane covering an opening in said vial”) and guide the liquid aerosol-forming substrate (liquid 905) from the liquid-storage portion (vial 902, see fig.8) to the vibratable element (see para.0062: “liquid 905 is then delivered through sharpened end 901 and the lumen of tubular member 906 to the aperture plate contained therein”); 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hogan (in the combo Hogan, Ivri’174, and Sasaki) to incorporate the piercing element as taught by Ivri’235 which extending from the inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion (point d). Doing so allows to extract liquid from the container by piercing a membrane covering an opening in said container (see claim 9 of Ivri’235). The sterility of the container is ensured before use.
Regarding claim 5, Hogan does not explicitly disclose the control system is configured to operate the resistive heating element so as to heat the liquid aerosol-forming substrate to a desired temperature.  
However, Ivri’174 further discloses the control system (controller 104, see fig.5) is configured to operate the resistive heating element (cup-shaped member 18 (including the heater 120) coupled to aperture plate 20, see fig.1-5) so as to heat the liquid aerosol-forming substrate to a desired temperature (see para.0041).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Hogan’s invention to include the control system is configured to operate the resistive heating element so as to heat the liquid aerosol-forming substrate to a desired temperature.  Doing so allows the heater is controlled by the controller to vaporize or burn off excess unaerosolized liquid on the aperture plate.
Regarding claim 6, Hogan further discloses the vibratable element (aperture plate 1, see figs.3-4) comprises: an outlet side (upper surface of the aperture plate 1) opposing the inlet side (lower surface of the aperture plate 1), each passage (aperture) of the plurality of passages (apertures) extending from the inlet side (lower surface of the aperture plate 1) to the outlet side (upper surface of the aperture plate 1).  
Regarding claim 7, Hogan further discloses the actuator (piezo 2, see fig.4) is configured to transmit vibrations to the vibratable element (aperture plate 1, see figs.3-4) to the inlet side or the opposing outlet side of the vibratable element (upper or lower surface of the aperture plate 1, see para.0063).
Regarding claim 8, Hogan further discloses wherein the actuator (piezo 2, see fig.4) comprises: a piezoelectric transducer (piezo 2).  
Regarding claim 12, Hogan further discloses the aerosol-generating system (aerosol generator 100) further comprises: a cartridge (101) including the liquid-storage portion (see liquid-storage portion in annotated fig.4 above).  
Regarding claim 14, Hogan discloses A cartridge (101, see figs.3-4) for an aerosol-generating system (aerosol generator 100, see abstract and fig.4), the cartridge (101, see figs.3-4) comprising: a liquid storage portion (see liquid storage portion in annotated fig.4 below) including,


    PNG
    media_image1.png
    478
    733
    media_image1.png
    Greyscale

Annotated fig.4 of Hogan

 a housing (housing 29, see fig.4) configured to hold a liquid aerosol-forming substrate (see para.0063: “Aerosolised liquid is generated at the second or lower surface of the aperture plate 1 by ejecting droplets of liquid upon activation of the piezo 2”. Thus, the housing 29 stores the liquid aerosol-forming substrate); 
a washer (washer 3, see figs.3-4); 
a vibratable element (aperture plate 1, see figs.3-4) in directly coupled to a first side of the washer (upper side of the washer 3, see fig.4) with an adhesive (see para.0084: “As the aperture plate 1 is attached to the support washer 3 by a thermal means such as by brazing”), the vibratable element (aperture plate 1) including, 
a plurality of passages (apertures) through which 

an actuator (piezo 2, see figs.3-4) configured to vibrate the vibratable element (aperture plate 1) to generate an aerosol (see para.0063: “. Aerosolised liquid is generated at the second or lower surface of the aperture plate 1 by ejecting droplets of liquid upon activation of the piezo 2”),
 
the actuator (piezo 2) being directly coupled to the first side of the washer (upper side of the washer 3)  with an adhesive (conductive adhesive 20, see fig.4), the actuator (piezo 2) being a circular annular disc (see fig.3) having an inner disc diameter (inner diameter of the piezo 2, see fig.3),  the inner disc diameter of the circular annular disc (inner diameter of the piezo 2) circumscribes the vibratable element (aperture plate 1, see fig.4); 
a pair of o-rings (O-rings 25 and 28, see figs.3-4) including a first o-ring (o-ring 28) in direct contact with a top surface of the actuator (top surface of the piezo 2, see annotated fig.4 below) and a second o-ring (o-ring 25) in direct contact with a second side of the washer (lower side of the washer 3, see fig.4), 

    PNG
    media_image2.png
    548
    798
    media_image2.png
    Greyscale

Annotated fig.4 of Hogan

the first o-ring (O-ring 28) and the second o-ring (O-ring 25) arranged opposite each other to hold the washer (washer 3, see fig.4), the actuator (piezo 2), and the vibratable element (aperture plate 1) together by pressure (see fig. 4); 

a control system including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top to supply energy for the aperture plate 1),

Hogan does not explicitly disclose
heated liquid aerosol- forming substrate;
the inlet of each of the plurality of passages having a larger diameter than the outlet of each of the plurality of passages; 
the vibratable element being planar;
a piercing element extending from an inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion and guide the liquid aerosol-forming substrate from the liquid-storage portion to the vibratable element;
the vibratable element forming a resistive heating element in response to receiving power from the power source and heating the liquid aerosol-forming substrate.  
However, Ivri’174 discloses an aerosolization device 10, comprising:
a plurality of passages (see passages 21 on aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030) through which heated liquid aerosol- forming substrate passes (see para.0038 and 0041)
the inlet of each of the plurality of passages (see inlet in annotated fig.8 below) having a larger diameter than the outlet of each of the plurality of passages (see outlet in annotated fig.8 below. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface”);

    PNG
    media_image3.png
    608
    692
    media_image3.png
    Greyscale

Annotated figure 8 of Ivri’174

the vibratable element (combination of the cup-shaped member 18 and aperture plate 20) forming a resistive heating element (both of the cup-shaped member 18 and aperture plate 20 energized by the electrical source and controller 104 and get heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18, is capable to heat up the liquid, see para.0041) in response to receiving power from the power source and heating the liquid aerosol-forming substrate (see para.0041, “heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Hogan’s aperture plate (“vibratable element”) to include the teachings and structures as taught by Ivri’174 such that the vibratable element forming a resistive heating element in response to receiving power from the power source and heating the liquid aerosol-forming substrate (point e above) so the liquid aerosol- forming substrate is heated when passes through the plurality of passages (point a above); and the inlet of each of the plurality of passages having a larger diameter than the outlet of each of the plurality of passage (point b above). Forming the resistive heating element allows to “to vaporize or burn off excess unaerosolized liquid on the aperture plate” (See para.0041 of Ivri’174). In addition, the tapered apertures allow to “produce small liquid droplets” (See para.0004 of Ivri’174).
In addition, Sasaki discloses an ultrasonic atomizing unit, comprising:
the vibratable element (vibrating plate 12, see figs.1-3) being planar (para.0059 recites: “the vibrating plate 12 may be a flat plate type vibrating plate that has no convex portion and no concave portion at a central part thereof”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the vibratable element (in the combo of Hogan and Ivri’174) to include the vibratable element being planar (point c) as taught by Sasaki. By having the flat surface, the modification allows the surface of vibratable element to position closer to the liquid container. Thus, the vibratable element connects the liquid container easily. In addition, At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the vibratable element being planar because Applicant has not disclosed that the vibratable element being planar provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either Hogan’s shape or the claimed shape because both shapes perform the same function of ejecting the fluid. Therefore, it would have been an obvious matter of design choice to modify Hogan’s vibratable element to obtain the invention as specified in the claim.
Furthermore, Ivri’235 discloses a vibration system, including:
a piercing element (tubular member 906, see fig.8)  extending from an inlet side of the vibratable element (aperture plate, see para.0062) to the liquid-storage portion (vial 902, see fig.8), the piercing element (tubular member 906) configured to pierce the liquid-storage portion (see claim 9: “the tubular member includes a sharpened end adapted to extract liquid from a vial of liquid by piercing a membrane covering an opening in said vial”) and guide the liquid aerosol-forming substrate (liquid 905) from the liquid-storage portion (vial 902, see fig.8) to the vibratable element (see para.0062: “liquid 905 is then delivered through sharpened end 901 and the lumen of tubular member 906 to the aperture plate contained therein”); 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hogan (in the combo Hogan, Ivri’174, and Sasaki) to incorporate the piercing element as taught by Ivri’235 which extending from the inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion (point d). Doing so allows to extract liquid from the container by piercing a membrane covering an opening in said container (see claim 9 of Ivri’235). The sterility of the container is ensured before use.
Regarding claim 15, Hogan discloses A vaporizer (aerosol generator 100, see abstract and figs.4-6) for vaporizing a liquid aerosol-generating substrate (see para.0063: “Aerosolised liquid) to generate an aerosol, the vaporizer (aerosol generator 100) comprising: 
a washer (washer 3, see figs.3-4); 
a vibratable element (aperture plate 1, see figs.3-4) directly coupled to a first side of the washer (upper side of the washer 3, see fig.4) with an adhesive (see para.0084: “As the aperture plate 1 is attached to the support washer 3 by a thermal means such as by brazing”), the vibratable element (aperture plate 1) including,
a plurality of passages (apertures) through which 
an actuator (piezo 2, see figs.3-4) configured to vibrate the vibratable element (aperture plate 1) and generate an aerosol (see para.0063: “. Aerosolised liquid is generated at the second or lower surface of the aperture plate 1 by ejecting droplets of liquid upon activation of the piezo 2”), 
the actuator (piezo 2) being directly coupled to the first side of the washer (upper side of the washer 3) with an adhesive (conductive adhesive 20, see fig.4), the actuator (piezo 2) being a circular annular disc (see fig.3) having an inner disc diameter (inner diameter of the piezo 2, see fig.3), the inner disc diameter of the circular annular disc (inner diameter of the piezo 2) circumscribes the vibratable element (aperture plate 1, see fig.4);  
a pair of o-rings (O-rings 25 and 28, see figs.3-4) including a first o-ring (o-ring 28) in direct contact with a top surface of the actuator (top surface of the piezo 2, see annotated fig.4 below) and a second o-ring (o-ring 25) in direct contact with a second side of the washer (lower side of the washer 3, see fig.4), 

    PNG
    media_image2.png
    548
    798
    media_image2.png
    Greyscale

Annotated fig.4 of Hogan

the first o-ring (O-ring 28) and the second o-ring (O-ring 25) arranged opposite each other to hold the washer (washer 3), the actuator (piezo 2), and the vibratable element (aperture plate 1) together by pressure (see fig. 4.); 

a control system including a power source (see para.0065. It is clear that there is a control system including a power source to supply electrical energy) electrically coupled to the vibratable element (aperture plate 1) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top to supply energy for the aperture plate 1), 
Hogan does not explicitly disclose
heated liquid aerosol- forming substrate;
the inlet of each of the plurality of passages having a larger diameter than the outlet of each of the plurality of passages; 
the vibratable element being planar;
a piercing element extending from an inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion and guide the liquid aerosol-forming substrate from the liquid-storage portion to the vibratable element;
the vibratable element forming a resistive heating element in response to receiving power from the power source and heating the liquid aerosol-forming substrate.  
However, Ivri’174 discloses an aerosolization device 10, comprising:
a plurality of passages (see passages 21 on aperture plate 20 shown in fig.8. These passages are called “tapered apertures” in para.0030) through which heated liquid aerosol- forming substrate passes (see para.0038 and 0041)
the inlet of each of the plurality of passages (see inlet in annotated fig.8 below) having a larger diameter than the outlet of each of the plurality of passages (see outlet in annotated fig.8 below. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface”);

    PNG
    media_image3.png
    608
    692
    media_image3.png
    Greyscale

Annotated figure 8 of Ivri’174

the vibratable element (combination of the cup-shaped member 18 and aperture plate 20) forming a resistive heating element (both of the cup-shaped member 18 and aperture plate 20 are energized by the electrical source and controller 104 and heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18, is capable to heat up the liquid, see para.0041) in response to receiving power from the power source and heating the liquid aerosol-forming substrate (see para.0041, “heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Hogan’s aperture plate (“vibratable element”) to include the teachings and structures as taught by Ivri’174 such that the vibratable element forming a resistive heating element in response to receiving power from the power source and heating the liquid aerosol-forming substrate (point e above) so the liquid aerosol- forming substrate is heated when passes through the plurality of passages (point a above); and the inlet of each of the plurality of passages having a larger diameter than the outlet of each of the plurality of passage (point b above). Forming the resistive heating element allows to “to vaporize or burn off excess unaerosolized liquid on the aperture plate” (See para.0041 of Ivri’174). In addition, the tapered apertures allow to “produce small liquid droplets” (See para.0004 of Ivri’174).
In addition, Sasaki discloses an ultrasonic atomizing unit, comprising:
the vibratable element (vibrating plate 12, see figs.1-3) being planar (para.0059 recites: “the vibrating plate 12 may be a flat plate type vibrating plate that has no convex portion and no concave portion at a central part thereof”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the vibratable element (in the combo of Hogan and Ivri’174) to include the vibratable element being planar (point c) as taught by Sasaki. By having the flat surface, the modification allows the surface of vibratable element to position closer to the liquid container. Thus, the vibratable element connects the liquid container easily. In addition, At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the vibratable element being planar because Applicant has not disclosed that the vibratable element being planar provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either Hogan’s shape or the claimed shape because both shapes perform the same function of ejecting the fluid. Therefore, it would have been an obvious matter of design choice to modify Hogan’s vibratable element to obtain the invention as specified in the claim.
Furthermore, Ivri’235 discloses a vibration system, including:
a piercing element (tubular member 906, see fig.8)  extending from an inlet side of the vibratable element (aperture plate, see para.0062) to the liquid-storage portion (vial 902, see fig.8), the piercing element (tubular member 906) configured to pierce the liquid-storage portion (see claim 9: “the tubular member includes a sharpened end adapted to extract liquid from a vial of liquid by piercing a membrane covering an opening in said vial”) and guide the liquid aerosol-forming substrate (liquid 905) from the liquid-storage portion (vial 902, see fig.8) to the vibratable element (see para.0062: “liquid 905 is then delivered through sharpened end 901 and the lumen of tubular member 906 to the aperture plate contained therein”); 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hogan (in the combo Hogan, Ivri’174, and Sasaki) to incorporate the piercing element as taught by Ivri’235 which extending from the inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion (point d). Doing so allows to extract liquid from the container by piercing a membrane covering an opening in said container (see claim 9 of Ivri’235). The sterility of the container is ensured before use.
Regarding claim 16, Hogan discloses a method of generating an aerosol (aerosol generator 100, see abstract and figs.4-6), the method comprising: 

receiving the 


vibrating the vibratable element (aperture plate 1) with an actuator (piezo 2, see figs.3-4) to move the liquid aerosol-forming substrate through the passages (apertures) to form an aerosol (see para.0063: “Aerosolised liquid is generated at the second or lower surface of the aperture plate 1 by ejecting droplets of liquid upon activation of the piezo 2”), 

the vibratable element (aperture plate 1) and the actuator (piezo 2) being directly coupled to a first side of a washer (washer 3) with an adhesive (conductive adhesive 20, see fig.4), 
a top surface of the actuator (piezo 2) being in direct contact with a first o-ring (o-ring 28) of a pair of o-rings (o-rings 25 and 28, see figs.3-4) and a second side of the washer (lower side of the washer 3, see fig.4) being in direct contact with a second o-ring (o-ring 25), the first o-ring (o-ring 28) and the second o-ring (o-ring 25) arranged opposite each other to hold the washer (washer 3), the actuator (piezo 2), and the vibratable element (aperture plate 1) together by pressure (see fig.4), the vibratable element (aperture plate 1) being electrically coupled to a control system (controller of the system) and a power source (power source) via a first spring pin (second conducting pin 11, see figs.3, 5, 7, and 9. Para.0065 recites: “The second conducting pin 11 is in electrical contact with the upper surface of the support washer 3”, wherein the washer 3 directly coupled to the aperture plate 1 on top to supply energy for the aperture plate 1),

Hogan does not explicitly disclose
heating a liquid aerosol-forming substrate; 
the inlet of each of the plurality of passages having a larger diameter than the outlet of each of the plurality of passages, 
the vibratable element being planar, 
a piercing element extending from an inlet side of the vibratable element to a liquid storage portion, the piercing element configured to pierce the liquid storage portion and guide the liquid aerosol-forming substrate from the liquid storage portion to the vibratable element
the vibratable element forming a resistive heating element in response to receiving power from the power source and heating the liquid aerosol-forming substrate.  
However, Ivri’174 discloses an aerosolization device 10, comprising:
heating a liquid aerosol-forming substrate (see para.0041, “heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20); 
the inlet of each of the plurality of passages (see inlet in annotated fig.8 below) having a larger diameter than the outlet of each of the plurality of passages (see outlet in annotated fig.8 below. Para 0030 recites: “plurality of tapered apertures that narrow from the rear surface to the front surface”);

    PNG
    media_image3.png
    608
    692
    media_image3.png
    Greyscale

Annotated figure 8 of Ivri’174

the vibratable element (combination of the cup-shaped member 18 and aperture plate 20) forming a resistive heating element (both of the cup-shaped member 18, aperture plate 20 are energized by the electrical source and controller 104 and heated up by their vibrations. In addition, electrical resistance heater120, which is incorporated into the cup shaped member 18, is capable to heat up the liquid, see para.0041) in response to receiving power from the power source and heating the liquid aerosol-forming substrate (see para.0041, “heater 120 is incorporated into the aerosol generator 16 in order to vaporize or burn off excess unaerosolized liquid on the aperture plate 20”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the Hogan’s aperture plate (“vibratable element”) to include the teachings and structures as taught by Ivri’174 such that the vibratable element forming a resistive heating element in response to receiving power from the power source and heating the liquid aerosol-forming substrate (point e above) so the liquid aerosol- forming substrate is heated when passes through the plurality of passages (point a above); and the inlet of each of the plurality of passages having a larger diameter than the outlet of each of the plurality of passage (point b above). Forming the resistive heating element allows to “to vaporize or burn off excess unaerosolized liquid on the aperture plate” (See para.0041 of Ivri’174). In addition, the tapered apertures allow to “produce small liquid droplets” (See para.0004 of Ivri’174).
In addition, Sasaki discloses an ultrasonic atomizing unit, comprising:
the vibratable element (vibrating plate 12, see figs.1-3) being planar (para.0059 recites: “the vibrating plate 12 may be a flat plate type vibrating plate that has no convex portion and no concave portion at a central part thereof”).
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify the vibratable element (in the combo of Hogan and Ivri’174) to include the vibratable element being planar (point c) as taught by Sasaki. By having the flat surface, the modification allows the surface of vibratable element to position closer to the liquid container. Thus, the vibratable element connects the liquid container easily. In addition, At the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the vibratable element being planar because Applicant has not disclosed that the vibratable element being planar provides an advantage, is used for a particular purpose, or solves a stated problem.  One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with either Hogan’s shape or the claimed shape because both shapes perform the same function of ejecting the fluid. Therefore, it would have been an obvious matter of design choice to modify Hogan’s vibratable element to obtain the invention as specified in the claim.
Furthermore, Ivri’235 discloses a vibration system, including:
a piercing element (tubular member 906, see fig.8)  extending from an inlet side of the vibratable element (aperture plate, see para.0062) to the liquid-storage portion (vial 902, see fig.8), the piercing element (tubular member 906) configured to pierce the liquid-storage portion (see claim 9: “the tubular member includes a sharpened end adapted to extract liquid from a vial of liquid by piercing a membrane covering an opening in said vial”) and guide the liquid aerosol-forming substrate (liquid 905) from the liquid-storage portion (vial 902, see fig.8) to the vibratable element (see para.0062: “liquid 905 is then delivered through sharpened end 901 and the lumen of tubular member 906 to the aperture plate contained therein”); 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hogan (in the combo Hogan, Ivri’174, and Sasaki) to incorporate the piercing element as taught by Ivri’235 which extending from the inlet side of the vibratable element to the liquid-storage portion, the piercing element configured to pierce the liquid-storage portion (point d). Doing so allows to extract liquid from the container by piercing a membrane covering an opening in said container (see claim 9 of Ivri’235). The sterility of the container is ensured before use.
Regarding claim 17, Hogan further discloses the vibratable element (aperture plate 1, see figs.3-4) comprises a circular disc (see fig.3), and the circular disc (aperture plate 1) defines the plurality of passages (apertures).  
Regarding claim 18, Hogan does not explicitly disclose the circular disc is 2 mm thick and has a diameter of 15 mm.  
Sasaki further discloses a circular disc (vibrating plate 12, see fig.2) is 2 mm thick and has a diameter 15 mm (para.0041 recites: “As the vibrating plate 12, for example, one is selected as appropriate which has a thickness of 0.02 to 2.0 mm and an outer diameter of 6 to 60 mm”.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the vibratable element of Hogan to have 2 mm thick and has a diameter 15 mm as taught by Sasaki so that vibrating plate can vibrate easily by the appropriate thickness and diameter.
Regarding claim 19, Hogan further discloses the inner disc diameter of the circular annular disc (aperture plate 1, see figs.3-4) circumscribes the plurality of passages (apertures).  
Regarding claim 20, Hogan does not explicitly disclose a capillary body extending from the liquid-storage portion.  
Sasaki further discloses a capillary body (liquid absorbing core 4, see fig.1) extending from the liquid-storage portion (see para.0039: “A liquid absorbing core 4 for supplying a liquid such as a chemical agent to the vibrating plate 12 is provided so as to be in contact with or adjacent to the vibrating plate 12.”).  
It would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the capillary body as taught by Sasaki into Hogan’s invention such that capillary body extending from the liquid-storage portion, in order for supplying a liquid such as a chemical agent to the vibrating plate. 
Regarding claim 21, Hogan further discloses an actuator housing (upper housing 29 and support housing 27, see figs.3-4) configured to store the vibratable element (vibratable aperture plate 1), the actuator (vibration generator 2), and the pair of o-rings (upper O-ring 28 and lower o-ring 25); and 7Atty. Dkt. No. 24000PA-000006-US U.S. Application No. 15/340,032wherein the actuator (vibration generator 2) is electrically coupled to the control system (control system including a power source)  via at least one spring pin (the electrical spring pin 10, see fig.5) configured to extend through an opening (opening contains the electrical spring pin 10. See opening in annotated fig.4 below) in the actuator housing (upper housing 29 and support housing 27).

    PNG
    media_image4.png
    558
    625
    media_image4.png
    Greyscale

Annotated figure 4 of Hogan
 Regarding claim 22, Hogan further discloses the actuator (piezo 2, see figs.3-6) is electrically coupled to the control system via (controller including the power system) at least one spring pin (conducting pin 10, fig.5). 
Regarding claim 23, Hogan does not explicitly disclose operating the resistive heating element to heat the liquid aerosol-forming substrate to a desired temperature.  
Ivri ‘174 further discloses operating the resistive heating element (combination of the cup-shaped member 18 and aperture plate 20 (including the heater 120), see figs.1-5) to heat the liquid aerosol-forming substrate to a desired temperature (see para.0015).
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the step of operating the resistive heating element to heat the liquid aerosol-forming substrate to a desired temperature of Ivri ‘174 in Hogan’s invention. Doing so allows to control the heating temperature of the liquid aerosol-forming substrate effectively.
Regarding claim 24, Hogan further discloses the vibratable element (aperture plate 1, see figs.3-4) comprises: an outlet side (upper surface of the aperture plate 1) opposing the inlet side (lower surface of the aperture plate 1), each passage of the plurality of passages (apertures) extending from the inlet side (lower surface of the aperture plate 1) to the outlet side (upper surface of the aperture plate 1).  
Regarding claim 25, Hogan further discloses transmitting vibrations (vibrations from the piezo 2, see fig.4) to the inlet side or the opposing outlet side (upper or lower side) of the vibratable element (aperture plate 1).  
Regarding claim 26, Hogan further discloses a liquid storage portion (101, see fig.4) including a housing (housing 29) configured to hold the liquid aerosol-generating substrate (See fig.4).  
Regarding claim 27, Hogan further discloses an inlet opening (opening between the annotated liquid-storage portion and aperture plate 1, see fig.4) configured to fluidly couple the liquid-storage portion (see the annotated liquid-storage portion in claim 1 above) to the vibratable element (aperture plate 1).  
Regarding claim 28, Hogan does not explicitly disclose the liquid aerosol-forming substrate is drawn from the liquid-storage portion through the piercing element to the inlet side of the vibratable element by vibrations of the vibratable element.  
Ivri’235 further discloses the liquid forming substrate (liquid 905, see fig.8) is drawn from the liquid-storage portion (vial 902, see fig.8) through the piercing element (tubular member 906 comprising a sharpened end 901, see fig.8 and para.0062) to the inlet side of the vibratable element (aperture plate, see para.0062) by vibrations of the vibratable element (see para.0062).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hogan’s invention to use the teachings as taught by Ivri’235 so that the liquid forming substrate is drawn from the liquid-storage portion through the piercing element to the inlet side of the vibratable element by vibrations of the vibratable element, “to supply the liquid to the vibratable aperture plate and produce an aerosol upon vibration thereof” (see abstract). It is useful in the field of ultrasonic wave transmission in a fluid medium.
Regarding claim 29, the piercing element is a cylindrical tube, a distal end the piercing element including an angled end.  
Ivri’235 further discloses the piercing element (tubular member 906) is a cylindrical tube (see fig.8), a distal end the piercing element (tubular member 906) including an angled end (sharpened end 901, see fig.8).    
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hogan’s invention to use the piercing element as taught by Ivri’235 in Hogan ‘s invention such that the piercing element is a cylindrical tube, a distal end the piercing element including an angled end.  Doing so allows to extract liquid from the container by piercing a membrane covering an opening in said container (see claim 9 of Ivri’235). The sterility of the container is ensured before use.
Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hogan in view of Ivri’174/ Sasaki / Ivri’235 as applied to claim 1, and further in view of Flick (US 20140321837 A1)
Regarding claim 13, Hogan does not explicitly disclose the aerosol-generating system is an electrically operated vaping system.  
Flick discloses an aerosol generating system, comprising: the aerosol-generating system (electrically heated aerosol generating device 100, see fig.1) is an electrically operated vaping system (smoking device, see para.0070).  
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date to further modify Hogan’s invention to become the electrically operated vaping system as taught by Flick. Doing so allows the user can use the aerosol-generating system as the smoking device.
Response to Arguments
Claim Objections: claim 1 is objected by the minor issue(s). See the claim objections above. Therefore, the claim objections are maintained.
Claim Rejections under 35 U.S.C. § 112: claim 1 still has issue(s). Therefore, the 112(b) rejections are maintained.
Claim Rejections under 35 U.S.C. § 103 
Applicant’s arguments, see Remarks, filed on 09/27/2022, with respect to the rejection(s) of claim(s) 1 under 103 rejections have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made based on the modification of Hogan in view of Ivri’174, Sasaki, and Ivri’235.
In the new ground of rejection, Hogan’s invention is modified to include the piercing element as taught by Ivri’235 for the purpose of extracting liquid from the container by piercing a membrane covering an opening in said container (see claim 9 of Ivri’235). Thus, the sterility of the container is ensured before use.
Thus, the rejection to claim 1 respectfully sustained by the Examiner.
Claims 14-16 are rejected by the same reasons above.
Claims 5-8, 12, 13, and 17-29 are rejected by the virtue of their dependency from claims 1 and 14-16.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120118283 A1 discloses Systems and Methods for Aerosol Delivery of Agents, comprising a probe that pierces and extends into the container, the probe being fluidly coupled to the liquid-receiving chamber to allow agent to flow from the container to the liquid-receiving chamber via the probe.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY T TRAN whose telephone number is (571)272-3673.  The examiner can normally be reached on Monday - Friday, 10am - 6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571) 272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIFFANY T TRAN/Examiner, Art Unit 3761                                                                                                                                                                                                        
/WILLIAM J LEVICKY/Primary Examiner, Art Unit 3792